Citation Nr: 1243402	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Oregon Army National Guard from March 14, 1965, to July 25, 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied reopening of a claim for service connection for bilateral hearing loss and, on a de novo basis, denied service connection for tinnitus.  In the Veteran's VA Form 9 of February 2010 he limited his appeal to consideration of the application to reopen the claim for service connection for bilateral hearing loss.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Historically, the Veteran was notified by RO letter in May 1975 that his claim for service connection for hearing loss was denied by an April 1975 rating decision.  He did not appeal that decision.  

The Veteran and his wife testified before the undersigned Veterans Law Judge sitting at Portland, Oregon, in March 2012.  At that time it was confirmed that the sole issue before the Board was the matter of reopening the claim for service connection for bilateral hearing loss.  Additional evidence in the form of multiple lay statements were submitted into evidence at that time, along with a waiver of initial RO consideration of that evidence.  

The issue of service connection for bilateral hearing loss, considered on a de novo basis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran did not appeal an April 1975 RO decision, of which he was notified the next month, denying service connection for hearing loss. 

2.  Additional evidence received since the unappealed rating action of April 1975, taken together with evidence previously on file, relates to the unestablished fact that he has a current bilateral hearing loss necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for hearing loss. 


CONCLUSIONS OF LAW

1.  The Veteran did not appeal an April 1975 RO decision, of which he was notified that month, denying service connection for hearing loss and that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

2.  The additional evidence presented since the rating decision in April 1975 is new and material and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), was intended to be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the application to reopen the claim for service connection for bilateral hearing loss, the January 2009 RO letter informed the Veteran of the reason for the 1975 denial of his claim.  This was in compliance with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  He was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  He was also notified of what he could do to help substantiate this claim and what VA would do to assist him.  That letter also informed the Veteran of the means of determining effective dates and disability ratings.  


Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

The Veteran and his wife testified at a March 2010 travel Board hearing before the undersigned VLJ in support of his claim.  The RO has obtained the available service treatment records (STRs).  The Veteran has submitted a report of a 2003 private audiology evaluation.  He testified that he had been afforded tests of his hearing acuity at VA facilities in Boise, Idaho, and Seattle, Washington.  Otherwise, he has not indicated that he has ever sought or received treatment or evaluation for hearing loss.  

In the Veteran's original 1975 claim for service connection for hearing loss he reported that he had been treated for hearing loss from 1965 to 1966 at military facilities when stationed at Ft. Polk, Louisiana; Ft. Lewis, Washington; and at Ft. Ord, California.  However, the Veteran has now acknowledged in his December 2008 application to reopen the claim for service connection for hearing loss that he had never sought treatment for hearing loss during service.  Nevertheless, he now contends that his STRs should contain the results of audiology evaluations which would show normal hearing acuity prior to his experiencing acoustic trauma from a bazooka during ACDUTRA, and chronic hearing loss thereafter.  Because of this, the RO made an additional attempt to locate any available STRs.  As noted in the January 2010 SOC service administrative records were received in June 2009 which were duplicates of the evidence on file at the time of the 1975 rating decision.  


The Veteran has reported having been seen in the 1960s by a private clinical source, a Dr. S., who reportedly notified VA of the Veteran's hearing loss.  However, no such record is on file.  Rather, prior to the 1975 denial of service connection for hearing loss, the RO wrote to that private clinical source requesting any records pertaining to the Veteran but the response was that he had moved, and no forwarding address was provided.  Further, at the travel Board hearing it was stated that this private physician was now deceased and no records could be obtained.  

No examination was requested in connection with the application to reopen the claim for service connection for hearing loss.  This is because under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  See 38 C.F.R. § 3.159(c)(4)(iii).   

As the application to reopen the claim of service connection for bilateral hearing loss is resolved in the Veteran's favor, further discussion of VCAA compliance is not required.  Further discussion of VCAA compliance is deferred pending remand of the claim for service connection for bilateral hearing loss.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

Old Evidence

The report of the Veteran's December 1964 examination for enlistment into the Army National Guard reflects that his hearing of the whispered and spoken voice was 15/15 in each ear.  Audiometric testing was not conducted.  It was noted that he had a history of having had rheumatic fever.  There was no pertinent complaint or history noted in an adjunct medical history questionnaire, other than his having had a mild attack of rheumatic fever without residual sequelae.  

A report of an examination for release from ACDUTRA in July 1965 reflects that the Veteran's hearing of the spoken voice was 15/15 in each ear.  Audiometric testing was not conducted.  There was no pertinent complaint or history noted in an adjunct medical history questionnaire.  

In the Veteran's February 1975 original claim for service connection for hearing loss he reported having had the onset of hearing loss in 1965.  He reported having been treated for hearing loss from 1965 to 1966 at military facilities when stationed at Ft. Polk, Louisiana; Ft. Lewis, Washington; and at Ft. Ord, California.  He also reported having been treated by Dr. S. in September 1966 for hearing loss and also in September 1966 at the "Health Referral."  

There was no response to the ROs' attempt in 1975 to obtain records from Dr. S. and the "Health Referral" except for a response that Dr. S. had moved 3 or 4 years earlier.  

New Evidence

The new evidence received since the 1975 RO decision includes duplicate copies of the STRs which were on file in 1975.  

A November 1967 letter from the Department of Vocational Rehabilitation of the State of Oregon, to the Veteran, states that he was strongly urged to see his physician, Dr. S.  That physician had been sent a copy of a medical examination completed at the Armed Forces Examining and Entrance Station.  It was recommended that he see that physician concerning the impairment disclosed by that examination in order to receive the necessary evaluation or treatment.  

The Veteran has submitted copies of his classification in December 1971 by the Selective Service System as being "4F."  

Also received is a report of a June 2003 private audiological evaluation.  The diagnostic impression was that the Veteran had a bilateral sensorineural hearing loss, and amplification was recommended.  That testing revealed that the Veteran's hearing acuity, in decibels, at the relevant frequencies were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
90
90
110
LEFT
10
30
50
80
95

Speech audiometry revealed speech discrimination ability was 56 percent in the right ear and 48 percent in the left ear. 

At the March 2012 travel Board hearing the Veteran testified that after serving on ACDUTRA he was released from the Oregon Army National Guard because of "my ears."  He had been sent a letter in 1971 stating that they wanted him to come back because of the Vietnam Conflict.  He had gone to Ontario, Oregon for his "re-up" examination but was told, after that examination that he was not accepted due to his "ears."  So, he had been classified as "4F."  Page 3 of that transcript.  The incident which he felt had cause his hearing loss was when he was on a firing range and had walked behind someone that was firing a bazooka.  The bazooka had gone off, following which he had been unable to hear for about three days.  He had had problems with his hearing ever since.  Page 4.  

The Veteran's wife testified that she had known the Veteran for more than 50 years, since she was 11 or 12 years old.  They had been married for 46 years.  Page 4.  After he had returned from his military service (his ACDUTRA) his hearing was not as good.  Especially after they were married he would become quiet in social gatherings because he could not hear or understand what was being said.  She had also noticed that he could not hear their children when they spoke to him.  His hearing acuity had progressively worsened over the years.  Page 5.  He had had 3 or 4 hearing tests over the years.  The first time was when he went to Dr. S. in Portland when he got out of service.  Page 6.  The Veteran testified that Dr. S. was now deceased and his wife testified that she had tried to get the records of Dr. S. but because he had died some 20 years ago his records were gone.  Page 6.  

The Veteran testified that he had had his most recent hearing test last year, which was probably in Seattle (Washington).  He had also had hearing tests at a VA facility in Boise (Idaho).  Page 6.  He testified that his hearing tests in Seattle were done when he was being treated for cancer.  Page 7.  His wife testified that such testing was in either December or January.  Page 7.  He testified that he now used a hearing aid in each ear.  Page 7.  The Veteran testified that after his ACDUTRA he had run a "meister" and a forklift.  He had set up saws and sanded material.  This was sometimes in a noisy environment.  Page 8.  

The Veteran testified than when in the Oregon Army National Guard he had been in the "One-hundred and eighty-sixth infantry."  Page 9.  He had drilled with them for a while before going on ACDUTRA and while in basic training the bazooka accident occurred.  Page 10.  

The Veteran testified that after the bazooka accident he had informed his drill sergeant about what happened but nothing was done about it.  He had not received any medical treatment.  He recalled that he had had diminished hearing acuity for three days because his ears had been ringing and people had had to speak very loudly for him to hear them.  The ringing was worse and his ears felt as if they were plugged up.  There had been no improvement during the remainder of his service.  He had been returned to his reserve unit in Ontario.  Page 11.  

The Veteran testified that thereafter, he had reported for an examination at Ontario but had been declared "4F."  He testified that he had seen Dr. S. sometime between 5 months and a year after his period of ACDUTRA.  Page 12.  He had reported his injury (the bazooka accident) to Dr. S. who had suggested that the Veteran file a claim with VA.  Which the Veteran did in 1975.  Page 13.  He had bought his first hearing aids about 5 years ago.  He now used hearing aids which VA had given him.  Page 14.  The presiding VLJ acknowledged that testing of hearing by the whispered voice was not an accurate means of determining a hearing loss.  The Veteran testified that when he had seen Dr. S. he had only been 17 years of age.  Page 15.  

Supporting lay statements were submitted into evidence, along with a waiver of initial RO consideration of that evidence.  The record was held open for 5 days for the Veteran to obtain copies of reports of testing of his hearing acuity from VA facilities at Boise, Idaho, and Seattle, Washington.  Pages 17 and 18.  

The supporting lay statements attest to the Veteran's having had diminished hearing acuity for many, many years.  Some of the lay statements indicate that he had had diminished hearing acuity for all of his life.  

Reopening

The RO originally denied the claim of service connection for hearing loss in April 1975 and he was notified of that denial by RO letter the next month but he did not appealed that decision.  By operation of law, that rating decision became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  That decision noted that his hearing was normal at the time of the examination for service discharge upon termination of is ACDUTRA and there was no evidence of continuity of treatment from discharge to the present. 

New and Material Evidence Claim

An unappealed rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c).  New and material evidence is required to reopen a previously denied claim.  38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

As to applications to reopen a previously denied claim received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

The current application to reopen the claim of service connection for bilateral hearing loss was received at the RO in December 2008, after the revision of the definition of new and material and, so, the revised version must be applied.  

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If not established, a showing of continuity of symptoms after service discharge is required.  Service connection may be granted for any disability diagnosed after discharge, when all of the evidence establishes it was incurred in service.  38 C.F.R. § 3.303.  

Service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Certain conditions, including organic diseases of the nervous system, including a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

"It is clear from the language of section 1112 (through section 1137) and section 101, and we so hold, that a claimant whose claim is based on a period of active duty for training can never [sic] be entitled to the presumption of service connection."  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  

In this case, there is no evidence that the Veteran had active duty.  Rather, he had only ACDUTRA and, as noted above, because he had only ACDUTRA the presumption of service connection for a chronic disease, including an organic disease of the nervous system such as a sensorineural hearing loss, is not applicable in this case.  However, here, service connection is claimed on the basis of incurrence during a period of ACDUTRA. 

38 C.F.R. § 3.1(d) provides that a veteran is "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  

The term "active service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty. 38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).  


Bilateral Hearing Loss - Reopening Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

If a veteran's STRs are unavailable or incomplete, VA's duties to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Where the "service medical records are missing... the Board [may not] wrongly equate the absence of medical corroboration with 'negative evidence.'  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  However, the absence of STRs does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit of the doubt doctrine.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Also, the absence of some STRs does not create an adverse presumption against VA.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

In this case, the information from the Department of Vocational Rehabilitation in 1967 suggests that the Veteran underwent an examination in that year, rather than in 1971 as has been suggested, and this was not previously on file.  The possibility exists that it was the results of an examination in 1967 which led to the Veteran's being classified as "4F" as shown by other documents dated in 1971 which have recently been submitted.  

Taken together with the results of the private audiology evaluation which shows that the Veteran now has a bilateral hearing loss, one of the three elements not established at the time of the 1975 rating decision, the record now raises a reasonable possibility of substantiating the claim.  

Accordingly, the additional evidence since the 1975 rating decision is new and material and relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss.  To this limited extent the claim is granted, but de novo adjudication will be deferred pending remand of this claim. 


ORDER

As new and material evidence has been presented, the claim of service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted. 


REMAND

As noted, the Veteran has now acknowledged that he had never sought treatment for hearing loss during his ACDUTRA or the remainder of his service in the Oregon Army National Guard.  Nevertheless, at the travel Board hearing there was a suggestion that the Veteran had had about a year of active duty.  See pages 8 and 9 of the transcript.  However, the record shows only that the Veteran had a period of ACDUTRA from March 14, 1965, to July 25, 1965.  Also, the Veteran testified that he had attended an examination for military service when he was called up from the reserves but that the examination found that he was disqualified from service due to a hearing loss, as a result of which he was declared "4F."  Since there is documentation on file that the Selective Service System had classified the Veteran as "4F" and additional search should be made for this military examination.  

In light of the Veteran's testimony that there are outstanding VA clinical records pertaining to his claimed bilateral hearing loss at VA facilities in Boise, Idaho, and Seattle, Washington, an attempt should be made to obtain those records.  

Also, in light of the allegation and the suggestion in the record that not all of the Veteran's STRs are available, the Veteran should be afforded a VA examination to determine whether any hearing loss which he may now have is related in any manner related to his military service, to include exposure to acoustic trauma as he has alleged and testified.  

Recently, guidance has been given with respect to questions which may be posed to an examiner in claims based on disability which is a residual of an alleged inservice injury.  Kahana v. Shinseki, 24 Vet. App. 428, 442 (2011) (concurring opinion of Judge Lance).  Specifically, whether there is a medical reason to accept or reject the proposition that an alleged injury could have led to a current disability; what type of symptoms would have been caused by an alleged inservice injury; whether such an injury could have been mistaken for something transitory (e.g., a sprain or strain) or otherwise gone undiagnosed or misdiagnosed during service; and whether there is any medical reason to accept or reject statements or testimony as to what occurred in the past.  Also, an examiner may comment upon both a report of in-service injury and the lack of evidence in the service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The appropriate steps should be taken to locate and obtain any report of an examination for military service when he was called up from the reserves in 1967.  

If necessary, the Veteran should be contacted to obtain any clarifying information needed to conduct such a search.  

If, after all efforts, no such records can be located it should be made clear that either the records do not exist or that any further efforts would be futile. 

2.  Take the appropriate steps to obtain all records of evaluation or treatment of the Veteran for hearing loss at VA facilities in Boise, Idaho, and Seattle, Washington.  

If necessary, contact the Veteran to obtain the approximate dates of any and all such treatment or evaluations, to specifically include testing of his hearing acuity, at those facilities.  

Then associate those records with the claim file. 

3.  Thereafter, schedule the Veteran for a VA examination to determine if the Veteran's currently has hearing loss by VA standards in either ear and, if so, the nature, etiology, and time of onset of any such hearing loss.  

The claims folder must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file particularly report of the examination for release from ACDUTRA reflecting that hearing acuity of the spoken voice was 15\15 in each ear, as well as any report of an examination in 1967 (if it exists) when the Veteran reportedly was called up for further active duty or ACDUTRA, and offer comments and an opinion as to whether any hearing loss that the Veteran now has, if any, is at least as likely as not related to any inservice history of noise exposure.  

In this connection, regardless of whether there is confirmation in the STRs of an in-service injury, as described by the Veteran, the examiner should render an opinion as to whether any current bilateral hearing loss is consistent with the Veteran's testimony and statements regarding his acoustic trauma.  

The examiner is requested to review all pertinent records associated with the claims file, particularly STRs, and offer comments and an opinion as to whether any current bilateral hearing loss exists and, if so, whether it is at least as likely as not related to a history of in-service acoustic trauma.  

The examiner should be asked whether there was any medical reason to accept or reject the proposition that the Veteran sustained acoustic trauma in 1965, as he has described and whether it could have lead to any current bilateral hearing loss.  

The examiner should be specifically asked what types of symptoms would have been caused by the type of injury during service, as described by the Veteran, and whether such acoustic trauma residuals could have been mistaken for any transitory cause of symptoms or otherwise gone undiagnosed or misdiagnosed during service.  

Based on a review of the Veteran's medical history, the records contained in the claim file, and the examination results, the examiner is asked to address the following questions:

Is it at least as likely as not that any currently diagnosed bilateral hearing loss had its onset during the Veteran's ACDUTRA from March to July 1965.  

Is it at least as likely as not that any currently diagnosed bilateral hearing loss had its onset within one year of the Veteran's discharge from ACDUTRA in July 1965? 

In rendering any opinion, the examiner should consider the Veteran's statements regarding the incurrence of injury during service in addition to his statements regarding the continuity of symptomatology.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If no opinion can be rendered without resort to speculation please so state and explain why. 

4.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claim file or, in the alternative, the claim file, must be made available to the examiner for review.  

5.  Thereafter, review the claim file.  If any development is incomplete, including if the examination report does not contain sufficient information or response to the question posed, take corrective action before readjudicating the claim.  38 C.F.R. § 4.2. 

6.  After the above action is completed, adjudicate the claim.  If the decision remains adverse to the Veteran, furnished the Veteran and his representative an SSOC and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


